Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 35-39, 41, 42, 44, 46-48, 50, 51 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
Allowable Subject Matter
Claims 1, 35-39, 41, 42, 44, 46-48, 50, 51 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Okubo et al. (US 2012/0026952) discloses a PRACH resource indicated with handover command (0036), but not the mapping between a set of allowed RA resources and a reference signal configured during the same handover process where the claimed threshold is configured.
Regarding independent Claim 1, the prior art fails to teach or suggest: wherein the threshold is configured by a first communication system and received by the device during a handover procedure, wherein a connection between the device and the first communication system is transferred during the handover procedure to another connection between the device and a second communication system that is different from the first communication system;
receiving a signal that includes configuration information indicating a mapping between a set of allowed random access resources and the first reference signal,
wherein the configuration information indicating the mapping is configured by the first communication system and received by the device during the handover procedure; and
selecting a random access resource from the set of allowed random access resources based on the mapping for transmitting a random access signal to at least one of the one or more TPs., in combination with the remaining limitations of the claim.

Regarding independent Claim 42, the prior art fails to teach or suggest: sending a signal that includes configuration information indicating a mapping between a set of allowed random access resources and a first reference signal from the plurality of reference signals, wherein the first reference signal provides a first measurement result obtained from the plurality of measurements and the first measurement result is above a threshold,
wherein the threshold is configured by a first communication system and received by the device during a handover procedure, wherein a connection between the device and the first communication system is transferred during the handover procedure to another connection between the device and a second communication system that is different from the first communication system,
wherein the configuration information indicating the mapping is configured by the first communication system and received by the device during the handover procedure; and
receiving a random access signal from the device on a random access resource selected based on the mapping, by the device, from the set of allowed random access resources., in combination with the remaining limitations of the claim.

 47, the prior art fails to teach or suggest: send a signal that includes configuration information indicating a mapping between a set of allowed random access resources and a first reference signal from the plurality of reference signals,
wherein the first reference signal provides a first measurement result obtained from the plurality of measurements and the first measurement result is above a threshold,
wherein the threshold is configured by a first communication system and received by the device during a handover procedure, wherein a connection between the device and the first communication system is transferred during the handover procedure to another connection between the device and a second communication system that is different from the first communication system,
wherein the configuration information indicating the mapping is configured by the first communication system and received by the device during the handover procedure, and
receive a random access signal from the device on a random access resource selected based on the mapping, by the device, from the set of allowed random access resources, in combination with the remaining limitations of the claim.

Regarding independent Claim 50, the prior art fails to teach or suggest: wherein the threshold is configured by a first communication system and received by the device during a handover procedure, wherein a connection between the device and the first communication system is transferred during the handover procedure to another connection between the device and a second communication system that is different from the first communication system, wherein the receiver is further configured to:
receive a signal that includes configuration information indicating a mapping between a set of allowed random access resources and the first reference signal,
wherein the configuration information indicating the mapping is configured by the first communication system and received by the device during the handover procedure, and
wherein the at least one processor is further configured to:
select a random access resource from the set of allowed random access resources based on the mapping for transmitting a random access signal to at least one TP., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/

Art Unit 2467